
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 276
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Andrews (for
			 himself, Mr. Garrett of New Jersey,
			 and Mr. Culberson) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress relating
		  to a free trade agreement between the United States and
		  Taiwan.
	
	
		Whereas for more than 50 years a close relationship has
			 existed between the United States and Taiwan, which has been of major economic,
			 cultural, and strategic advantage to both countries;
		Whereas Taiwan is a democratic nation with respect for the
			 rule of law and human rights and has a fully functional free market
			 economy;
		Whereas these characteristics allow the United States and
			 Taiwan to maintain a strong and vibrant bilateral economic relationship;
		Whereas, on January 1, 2002, Taiwan was officially
			 admitted into the World Trade Organization, and this has reduced Taiwanese
			 tariffs and has begun opening market access to foreign investment;
		Whereas the United States and Taiwan are members of the
			 World Trade Organization and of its predecessor, the General Agreement on
			 Tariffs and Trade, both of which guarantee the right of countries to enter into
			 free trade agreements with other countries;
		Whereas the United States is Taiwan’s largest trading
			 partner and is a net exporter of agricultural products to Taiwan;
		Whereas in 2005, Taiwan was one of the top 10 largest
			 markets for agricultural products of the United States in terms of
			 value;
		Whereas Taiwan functions as the gateway to Asia, has the
			 world’s third-largest foreign exchange reserves, and is the world’s
			 third-largest exporter of information technology-related products;
		Whereas Taiwan ranks fourth in global growth
			 competitiveness among the countries surveyed by the World Economic Forum in
			 2004, while the United States ranks second;
		Whereas the United States has concluded free trade
			 agreements with Australia, Jordan, Morocco, Panama, and Singapore, as well as
			 with Central American countries;
		Whereas a free trade agreement between the United States
			 and Taiwan would provide recognition of Taiwan’s status as a free and
			 democratic nation and would further enhance Taiwan’s democracy;
		Whereas Taiwan ranks as the eighth-largest trading partner
			 with the United States, which is higher than the aforementioned countries with
			 which the United States has concluded free trade agreements;
		Whereas in 2003, former United States Trade Representative
			 Robert Zoellick spelled out 13 criteria for selecting potential partners with
			 which the United States would enter free trade agreements, criteria which
			 Taiwan fulfills considerably better than countries with which the United States
			 has already signed free trade agreements;
		Whereas the Committee on Finance of the Senate and members
			 of the Committee on Ways and Means of the House of Representatives have written
			 to the International Trade Commission expressing their interest in a free trade
			 agreement between the United States and Taiwan, on January 17 and June 10,
			 2002, respectively;
		Whereas a report released by the International Trade
			 Commission in October 2002 estimated that United States exports to Taiwan would
			 increase by 16 percent, or roughly $3,400,000,000 annually, when a free trade
			 agreement between the United States and Taiwan is concluded; and
		Whereas a report released by the Institute for
			 International Economics in 2004 predicted that such exports from the United
			 States to Taiwan would experience an annual increase of $6,600,000,000: Now,
			 therefore, be it
		
	
		That it is the sense of the Congress that—
			(1)the President
			 should make the conclusion of a free trade agreement between the United States
			 and Taiwan one of the top priorities of the United States when initiating
			 bilateral free trade agreements with foreign countries; and
			(2)the President
			 should foster the expansion of trade opportunities with Taiwan by instructing
			 the United States Trade Representative to expedite negotiations on a free trade
			 agreement between the United States and Taiwan.
			
